Order affirmed, with ten doEars costs and disbursements. The action is to foreclose a mortgage on real estate. The appeEant, by a separate defense and set-off, seeks a judgment declaring that the plaintiff is not entitled to a deficiency judgment against him and made a motion for such a judgment against the plaintiff upon said set-off or counterclaim, on the ground that the plaintiff had faffed to serve a reply thereto. In our opimon, a reply is not necessary and the motion was properly demed. Lazansky, P. J., Young, Hagarty, CarsweE and Tompkins, JJ., concur.